Case 2:13-cv-02786-KM-MAH Document 10 Filed 05/22/19 Page 1 of 1 PageID: 62

                         UNITED STATES DISTRICT COURT
                          for the District of New Jersey [LIVE]
                                       Newark, NJ


 MARIE LEE
                             Plaintiff,
 v.                                             Case No.: 2:13−cv−02786−KM−MAH
                                                Judge Kevin McNulty
 NOAH BANK, et al.
                             Defendant.




           Notice Of Call For Dismissal Pursuant to Local Civil Rule 41.1(a)

    Please take notice that the above−captioned action, having been pending for more than
 90 days, without any proceeding having been taken therein, will be called at the Martin
 Luther King Building & US Courthouse, 50 Walnut Street, Newark, NJ before Judge
 Kevin McNulty on 6/12/2019 or as soon thereafter as the same may be reached, and unless
 sufficient reason to the contrary is shown, the case will be dismissed for lack of
 prosecution in accordance with Local Civil Rule 41.1(a).
    NO APPEARANCE IS REQUIRED. Counsel of record or unrepresented parties may
 show good cause by affidavit setting forth what good faith efforts to prosecute this action
 have been made and what further efforts are intended. If said affidavit has not been filed
 before the return date, counsel of record or unrepresented parties may be required to
 appear before the Court, to show good cause why this action should not be dismissed for
 lack of prosecution.


                                                Very truly yours,
                                                William T. Walsh, Clerk
                                                By Deputy Clerk, nic




If applicable, counsel of record is directed to serve this notice to their client, whose street
and post office address do not appear in the complaint as directed by Local Civil Rule 10.1,
and to provide proof of service to the Court.
